Citation Nr: 0200532	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
November 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant is service-connected for post-traumatic 
stress disorder, which is rated as 70 percent disabling, and 
bilateral hearing loss, which is rated 20 percent disabling.

3.  The appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

4.  The appellant graduated from high school and has 
experience working on an assembly line, performing 
construction work, and driving a truck.

5.  The evidence shows that the appellant's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his March 1999 claim, the appellant stated that he had 
last been employed on January 6, 1999.  He reported that he 
had been employed from 1996 to 1999 as a production worker 
for Talley Industries.  He also reported that he had been 
employed from 1993 to 1996 as a production worker for 
Deroyal.  He indicated that he had completed high school but 
had had no further school or training.

A March 17, 1999 statement from the appellant's supervisor at 
Talley Industries indicated that the appellant had 
voluntarily quit his job with that company on Marcy 1, 1999.  
The supervisor also indicated that the appellant had last 
been paid on January 11, 1999.  The supervisor reported that 
the appellant missed approximately one day of work per month 
due to his disability.

In an April 1999 statement, the appellant stated that his 
former employer Deroyal had refused to provide employment 
information in connection with his claim for VA disability 
benefits.

At a November 2000 VA post-traumatic stress disorder (PTSD) 
examination, the appellant reported that he had graduated 
from high school, that he had served in the military in 
Vietnam, and that he had worked in construction and as a 
trucker.  He reported that his job as a trucker had lasted 
for eight years and had been his longest job.  The appellant 
complained of flashbacks of hearing people scream from 
injuries.  The flashbacks were triggered by the sound of 
bulldozers or running machines.  He stated that he had 
nightmares one to two times per week.  He reported few 
hobbies.  He stated that he enjoyed his solitude and had a 
mistrust of people and that he, therefore, avoided others.  
He slept with a gun nearby, engaged in hypervigilant 
behavior, slept very poorly, and had foreshortened 
expectations of the future.  He acknowledged having severely 
depressed mood and a continuous struggle with alcohol.  He 
stated that he had been sober for approximately one year.  He 
also acknowledged symptoms of sleep and appetite disturbance, 
social avoidance, guilt, poor concentration, irritability, 
and past suicidal ideation.  Psychotic and manic features 
were denied.  The appellant's speech was articulate but of a 
mumbling quality and a monotonous rhythm and tone.  Mood and 
affect were extremely depressed.  Thoughts were logical and 
goal-directed except for extreme negativism and suicidal 
ideation.  The appellant appeared marginally capable of 
managing routine personal financial affairs.  The diagnoses 
included PTSD and depressive disorder.  The examiner opined 
that the appellant's social, vocational, and recreational 
skills appeared severely impaired.

At a February 2001 VA audio examination, the appellant 
complained of decreased hearing that was worse in his right 
ear.  He complained of difficulty understanding speech on the 
telephone and when background noise was present.  Test 
results indicated that the appellant had normal hearing 
through 1000 Hertz sloping to a severe sensorineural hearing 
loss bilaterally.  Word recognition ability was fair.  The 
diagnosis was severe high frequency sensorineural hearing 
loss bilaterally.

VA outpatient treatment records, from January 1999 to April 
2001, document that the symptoms of the appellant's PTSD 
include sleep disturbance, irritability, and frequent 
nightmares.

In his May 2001 substantive appeal, the appellant stated that 
he had not worked in "a couple of years."  He explained 
that he had last worked as a production line worker, placing 
units on a conveyor belt.  Although the job was not a "high 
pressure" job, he quit because he was fatigued, irritable, 
and did not enjoy being around people.  He stated that his 
employment history since service consisted of approximately 
twenty jobs-the longest of which was eight years in a 
position performing long distance trucking for his sister.  
He stated that this job allowed him to work alone but that he 
no longer felt that he would be safe performing this job.  He 
added that he feared that, in any job, he might have a 
"personal outburst[]" and assault another person.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 66 
Fed. Reg. 45620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  In this 
case, there is no indication of additional relevant records 
that the RO has failed to obtain.  The appellant was notified 
of the symptomatology necessary to obtain a TDIU, and the RO 
arranged for a VA examination of the appellant.  No further 
assistance is necessary to substantiate the appellant's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected for PTSD, which is rated 
as 70 percent disabling, and bilateral hearing loss, which is 
rated as 20 percent disabling.  The combined rating for the 
appellant's disabilities is 80 percent.  38 C.F.R. § 4.25, 
Table I (2001).  Therefore, the appellant meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (2001).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The appellant graduated from high school and, other than 
apparent training for long distance trucking, he has had not 
other training or education.  Other than the trucking, the 
appellant appears to have only held low or unskilled 
positions.  He last worked full time in February 1999.  He 
has not attempted to work since then.  The appellant is 
unemployable due to his service-connected disabilities.  The 
medical evidence of record indicates that he is incapable of 
doing productive work.  His PTSD limits his ability to work 
around others.  His lack of education and training limit him 
to only low or unskilled positions.  His hearing loss 
prevents him from performing telemarketing type of work.  
Although the appellant has experience and training in long 
distance trucking and this occupation allows him to work by 
himself, that field is no longer a viable option because of 
his violent and suicidal tendencies and because of his severe 
bilateral hearing loss.  In short, the preponderance of the 
evidences shows that the appellant is precluded from 
substantially gainful employment.  The Board concludes that a 
total disability rating for compensation purposes based on 
individual unemployability is warranted under 38 C.F.R. 
§ 4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


